Case 0:18-cv-60210-BB Document 78 Entered on FLSD Docket 08/31/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-60210-BLOOM/Valle

 MICHELLE PORTER,

        Plaintiff,
 v.

 ANDREW SAUL, Commissioner of
 the Social Security Administration,

       Defendant.
 _______________________________/

                                               ORDER

        THIS CAUSE is before the Court upon the Report and Recommendation to the District

 Judge of the Honorable Alicia O. Valle, ECF No. [77] (“Report”). This Court previously referred

 Plaintiff’s Petition for Attorney’s Fees Pursuant to the Equal Justice Act, ECF No. [72]

 (“Petition”), to Judge Valle for a Report and Recommendation, see ECF No. [74]. On July 28,

 2020, Judge Valle issued the Report recommending that the Petition be granted in part and

 denied in part. ECF No. [77] at 13-14. The Report further advised that any objections to the

 Report’s findings were due within fourteen days of receipt of the Report. Id. at 14. To date,

 neither party has filed any objections.

        This Court has conducted a de novo review of Judge Valle’s Report and the record in this

 case, and is otherwise fully advised. Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009)

 (citing 28 U.S.C. § 636(b)(1)). Upon review, the Court finds Judge Valle’s Report to be well

 reasoned and correct. The Court agrees with the analysis in the Report and concludes that the

 Petition should be granted in part and denied in part for the reasons set forth therein.
Case 0:18-cv-60210-BB Document 78 Entered on FLSD Docket 08/31/2020 Page 2 of 2
                                                              Case No. 18-cv-60210-BLOOM/Valle


        Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. Judge Valle’s Report and Recommendation, ECF No. [77], is ADOPTED.

              2. Plaintiff’s Petition, ECF No. [72], is GRANTED in part and DENIED in part

                 as follows:

                     a. Counsel’s compensable hours are reduced from 73.95 hours to 51.76

                        hours, which reflects a 30% reduction to account for billing inefficiencies

                        and to compensate Plaintiff at comparable amounts for this type of

                        litigation within the Southern District.

                     b. Plaintiff is awarded a total of $10,546.10 in attorney’s fees (51.76 hours x

                        $203.75/hour), to be paid directly to Plaintiff once the United States

                        Department of Treasury determines that Plaintiff owes no debt to the

                        United States.

        DONE AND ORDERED in Chambers at Miami, Florida, on August 31, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 The Honorable Alicia O. Valle

 Counsel of Record




                                                   2
